Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 10f16. PagelD #: 3

 

Kivanna Jwnes "Pro se" Chote No.
Nab Spieker Terrace Ut |-2020-0 Alle
_Toledo,oH 42bvo5
IG 297 4029

 

I was referred to you by Detrot:

 

EEOC. T hove a complaint against

 

my _tormer employer group, Minude.

 

Men HR Select ot 3740 Carnegie Ave.

 

Cleveland, DH W405, They are legal

 

Pivotetnsurers of Mond K Sloon,

owners of MCDonalds. 2 have reached

 

Kakie Stoan at Shis particularestablish-

 

went Approyimately \oveniber or. —_

_ December, 3017. a

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 2 of 16. PagelD #: 4

——— to a. a ee

par ec vehicle for the O16 guing —

 

 

managers Uno loere i _

 

prive-thruy, berau se, Va) had argued

 

 

 

 

 

SO lor Nhe Pustomer waited wohl ©

Searel Cron line. hed recently _

 

 

 

recommended Mowing Une reserved _

ae

parking orade of Whe dcor (no Suga, box) _

 

 

 

 

ond wos, dened. also almost. qyt

Yon over loy andther Cour ccttem pling

 

 

 

to deliNer bag From passenger -

 

Side wecause of hoe water ace unMuleton

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 3 0f 16. PagelD #: 5

an water inere. \ Yeniles are. _

a
ia se Se

 

—$————

The Curve is po cor limited,
Nous 010 0 goo rainy. 4 oy ne grassy area

\ooks like a ond. approached the __

parked yenicle. from behind, alte mptine
~ Ts quod She puddle. t had_food and oil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

an Yhe_loottom or may Ship=procr shots;

cite ED
——
a

when Stepped_up_on the Cur he Curb, my

 

 

 

 

 

 

LS
___Nechuriing ry leftankle and part

 

of my cay 16g an epktting a leg og cn Legon ee
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 4 o0f16. PagelD # 6

 

=P Flawed emPloer protocol. and —

———

Filled out the Papert. york for Workers

ee

 

 

—— T

Pomp, with She plana of returning jo __

 

work after healing. Originally —

 

 

Dr ben\om 10 Sais ela to Me

 

 

mould be ore Crutches 19 about. _

 

 

- Rooted ue as ty how much he codor

Las Communica rg voit my empleer

 

 

 

 

bubit appears they were communicatiy for

— Sheic oun behalf lad SuNgery_on _

 

 

 

 

Novemioer 46, acl.

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 5 of 16. PagelD #: 7

 

 

~~ TThere_w00s_o Plale, on each side,usitn

a

oot fifteen Screws to nay tere keg. and

ankle, went in oppor mately too
weels later De Salpretra hod taken

ES

off She cast and told me She hardwoove _

 

 

 

 

 

 

 

 

 

 

 

 

Aas my Stal] ty aid My empl over ATS a ——

back ty worh as soon 08 possible! <C_had

rasieved-rec eceived creleas se back to work

and uns scheduled to return for or coor

 

 

 

 

 

 

 

———

 

‘on December 13, A017. When x Called

“Yoe ~ber Insted onthe release
—— fina Minue Men th Sel eck, Katie

 

 

 

 

 

 

a
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 6 of 16. PagelD #: 8

———— ae

pals wos. et an TT Luos

~_shil_on crutches pencocets. ‘and ether pon

medication. 2 asked usin would be

cesenasible? She oid me thet She

 

 

 

 

 

 

 

 

‘doctor had released Me to woork,

 

 

 

ep it + did not return + world lose

BWC loene bts. a nung UP from Ms. Sloc
and called Dr. Salpietro's ofhice

 

 

 

 

 

ancl had basically the same. Conversaten.

 

Dr Salpieto took whe work release

back and Schedutecl me for

 

; gaysica.| Werapy ok OT MC,

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 7 of 16. PagelD #: 9

When met woth my Yreropist, January A018,

 

_she_eypressed concerns About i+ loeing

 

too S00n Sor Sherapy..she also stated

 

Vnot she has a. j0b to clo, which was

 

4p Bet Me OFF OF the crutches

 

08 Soon.as possi blé. By February, aol’,

 

Dr, Salp\eh had Called the \Hneira py

 

 

center TUSSiNG ak Bae Cirevo Gloourk

 

Getting me_of: ok She Crukthes the

 

Knee Scooter, out Of She. boct_and_on

 

my feet. Pay pay next Session L was _

 

being scorned by $he therapiss What

 

 

the doctor wants me_voalking,

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 8 of 16. PagelD #: 10

_ By The _end_of > February, A018, E. wos.

 

aang us ouk Crutches. “More a
therapy ours vos requesied.. poe

 

 

 

 

 

 

was aperoved ly doctor ond emPloyer

 

 

mo imel) manner APber Yet, cnolher

 

SESsion LoS requested, whith wn Nok So

 

timely had returned to voock mayb in

 

 

 

April 20%. Twas not iokormech Priorto

 

 

thot my Signature w0s needed an She

 

release to work fom stating, Waa agvecd.

 

“here are ak least oo forms miss: ng

 

MY Sina Os the _Aockoc and -

 

Employers procaded on Yheiic ouan, _
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 9 of 16. PagelD #: 11

“Dr. Sn\pieto Sect a O. “jeter aC - di the. emai aler_ |

 

 

 

 

| Stoding Lact Worter Sor. met return. _

 

 

 

 

 

to work, Zl woill be required to sit 160 ee

 

 

requiar sith ng, Cheuir use wooy to

 

 

Clenate Kec Wes needed as the emPlaj ec |

adreed to accammociade. Howerts when
re)

 

J returned to work, 1 ap eks nok put on.

 

 

 

 

 

 

——Dene-tanu order = Jeki ng. 2 woos given a

— = ——
————

Small Uoooden “pak Stool. Yo st on

 

 

 

 

 

 

i iia WO ud) of elevaking my Ie. eeenre--2ail

 

 

 

Cau \\ work aid Ut \ nto povhera ——————

— ~ |SCheduted me kor wantin befere my ——

a

 

 

 

 

 

 

 

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 10 of 16. PagelD #: 12

net echeduled apptintment, He said the

 

~~ nlamed scar tHssue was normed,

 

 

 

 

 

 

 

 

veleage, back. <L had_cal red Sara G,

 

 

 

 

ak MCDonalds and _eypiained thot
——_hhnd 4o sty wera 2b could. nee continue ——§
hours of Slating Sarahy_woas upset tat-T.

 

 

 

 

 

 

 

 

 

hock So Soon, not sure wore happened, buat:

Syockly after Sarah was no longer

uo Yhne_company edheia + had Called to
__ Speak to n@r ate MCDona be, ______—

 

 

 

 

 

 

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 11 of 16. PagelD #: 13

There's also paperwork missing

 

~Borahs sionehure. hod made

 

Complaints with BINGs Minute Men HR

 

Stoded Vhey accommadased to BNC, When

 

In tock they commibfed traud_on BW.

 

document. worhed Hook line, standing

 

the uslnate dime They did_not Provide Co

 

Chain as I made Nhe doctor aware as

 

Well.

 

TZ Called almost avery _octhorneéy_1n the.

 

‘Toledo aren, only te be turned downby

 

 

 

 

 

= ‘every attorney atempled i a

 

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 12 of 16. PagelD #: 14

 

Finally, Charles Boyk took my cose,c

need Nhe work release upliCted enor TD

 

 

Could heal. Inelead of contochng Whe deda,

 

he tried +o settle evenshing for 9\5,000,

 

lean me uN ack medical, when 1

needed toheal,L had hired Yoree
cotton eys,None_of Yhem looked into the

 

 

Pw coperwark as Z had _requéded the

 

third otto ed clid_no lnvesrigation ast

 

had exdence that showed traud by my

 

EnnPlayjer They went straighifer She. vst

 

setrement diyen. <C have_lost everything

during “this process. 08 T. toc. Cproisaments

 

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 13 of 16. PagelD #: 15

 

: =

Today, L_am_off balance onthe left side.

 

 

 

 

Twas Accused a chink 04 ad Loork,wwhiela

 

Jet me Feeling Ashamed and emboreessed.

 

Love \ost Feeling, OS hail usaire_usas Found

 

 

 

fo have. be imoroperly plocecuchich had +0

 

he removed November 2018. My ankles are.

 

foo different sizes. have numbed areas

 

and Condant pain, Over the Course of

 

\namoloithy, 1 hae _A.cqu ived_dialoeles

 

anc Shiwid disease whith could be lead

 

Only diabtlesL \nave pecome depressed —

 

OS Zam Wied do wthak EE Can no longeie

 

Qo,

 

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 14 0f16. PagelD #: 16

 

—Tireeenk Issues See aces

 

) Separated trom husband.
a Suwess to right leg due. to shiFhing 7

 

 

| nm Weghir Cons tanH U

 

4 Constant pain te leit leg andankte
)) Fear of Losi ng Peet 40 diabeles (ushile off feet).

 

 

 

‘And less. of energy.
2) Can not hand for, half a shift Lolo Suoelne
Con nok SH longer than an howe

 

 

 

 

 

 

 

 

wehout Jeo tolling Asleep.
| el ky

 

y= can Peel the damnage.in the back of

 

Lny Haigh, 0S tre doctors Con 0 ever Find

 

Gn Problems. Frushar 0d, Lin nok CWOZM.

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 15 of 16. PagelD #: 17

 

___ PDepression

2) Currently limited for fubre employment

 

 

 

 

1) Can be_out-ran bu toddters _

11) distanced fr Om bo wn y due do slower

obo it Comes insecunihes. ond hiding,
eng sill hecnuse bast Cette

my yews tothe Point oF spreading my teeth.

 

 

 

 

 

 

 

a) RecOUuse myorm, left-arm, teH-side and
le Side OL my head _

— a eed ee
discovery oF torn ligaments had to be

found thcough my Primary Core Physic

TL have bad headaches on the left side.

 

 

 

 

 

 
Case: 1:21-cv-00191-PAB Doc #: 1-1 Filed: 01/22/21 16 of 16. PagelD #: 18

Recording +o Charles Boy, AK Sloan /

 

 

‘Minute Men HR Select considered med Liability,

 

_sbn_reality, Twas a Ven) Valuable Asset!

 

ZF was the only person icrempPting to

 

cotrol the gna problem curound the Pop

 

machine, this Store in Particular could

 

hove been shut down like Seak n Shake.

 

TL Cleaned the unseen Problems, such as

 

Spilled,dried condiments. — and Sarah

 

was the. only people that Acually Cairedl

 

about the store, IL did well in college.

 

ae Wwas_not \imfed +o oa minimum wage

 

paying job before oc ater T am now).
~~Thonk\ou MeDonald's.
